Citation Nr: 0905900	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-24 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for emphysema for 
accrued benefits purposes.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), for accrued benefits purposes.

4.  Entitlement to improved death pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to 
March 1968.  The Veteran died on June [redacted], 2004.  The appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had PTSD related to an incident in service in 
which he received a gunshot wound to the left thigh.

2.  The law precludes an award of compensation benefits for 
disease attributable to the use of tobacco products in 
service.  

3.  The Veteran's emphysema was not otherwise related to any 
injury or disease incurred in service.

4.  The appellant's countable income exceeds the allowable VA 
income limit for entitlement to improved pension.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD for purposes of accrued benefits have been met.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107, 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.1000 (2008).

2.  The criteria for entitlement to service connection for 
emphysema for purposes of accrued benefits have not been met.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107, 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.1000 (2008).

3.  The criteria for an award of VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West  
2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the appellant in 
April 2006, subsequent to the initial AOJ decision on her 
claims.  The Board finds that the notice provided fully 
complies with VA's duty to notify although it was untimely 
provided.  The Board finds, however, that the defect in 
timing is not prejudicial to the appellant as she was 
provided with compliant notice and subsequent adjudication of 
her claims in August 2006 and February 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the claimant appropriate 
notice and subsequent adjudication).

In addition, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  She was told it was her responsibility to 
support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Thus the Board finds that the purposes behind VA's 
notice requirement have been satisfied, and any error in this 
regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
appellant has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  As to the pension claim, all efforts have 
been made to obtain relevant, identified and available 
evidence.  As to the accrued benefits claims, the resolution 
of these are based upon the evidence of record at the time of 
the Veteran's death, and therefore additional development is 
not at issue. 

II.  Accrued Benefits

The law governing claims for accrued benefits provides that, 
upon the death of a Veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a  
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claims for accrued benefits are  
separate from the claims the Veteran filed prior to his 
death, accrued benefit claims are "derivative of" those  
claims.  By statute, the appellant takes the Veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).

For a claimant to prevail in her accrued benefits claim, the 
record must show the following: (1) the appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a 
claim pending at the time of his death (see 38 U.S.C.A. §§ 
5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998)); (3) the Veteran would have prevailed on his claim if 
he had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the Veteran's death (see 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

Emphysema

The appellant's contends that the Veteran's emphysema was due 
to smoking in service.  This contention has no legal merit.  
For claims received after June 9, 1998, a Veteran's 
disability or death will not be service-connected on the 
basis that it resulted from personal injury suffered or 
disease attributable to the use of tobacco products by the 
Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.300 (a) & (b).   The appellant's claim for 
accrued benefits based on service connection for the 
Veteran's emphysema was received in July 2004.  Because the 
appellant's claim was not filed until well after June 1998, 
service connection for accrued benefits purposes for this 
condition based upon use of tobacco in service is legally 
barred.  

Thus, in order to be entitled to accrued benefits based on 
service connection for emphysema, the medical evidence must 
show that the Veteran's emphysema is related to an injury or 
disease that incurred in service other than the use of 
tobacco products (i.e., cigarettes).  The Board finds, 
however, that the preponderance of the evidence is against 
such finding.  There is no evidence in the service treatment 
records that indicates the Veteran had any chronic 
respiratory disorder during his service.  Service treatment 
records do show treatment for acute conditions such as upper 
respiratory infections or colds, and one treatment note in 
July 1965 shows the Veteran was diagnosed to have early 
bronchitis with pleuritic pain, but no further treatment 
records indicate the presence of any chronic respiratory 
disorder such as chronic bronchitis or emphysema.  The 
Veteran's separation examination reports are silent for any 
complaints or findings of any respiratory disorder.  Thus the 
preponderance of the evidence is against finding that the 
Veteran had a chronic respiratory disorder such as emphysema 
in service.

Furthermore, that an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38  C.F.R. § 3.303(b).  There is no medical 
evidence of a current disability until many years after 
service.  VA treatment records from 1995 fail to indicate a 
diagnosis of any chronic respiratory disorder.  Rather, the 
earliest evidence of record is an April 2002 VA treatment 
note that shows a diagnosis of existing chronic obstructive 
pulmonary disorder.  Thus, the medical evidence fails to show 
a continuity of symptomatology since service of the Veteran's 
emphysema.   Service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).   

Finally, there is no opinion in the medical evidence that 
provides a nexus between the Veteran's emphysema and any 
injury or disease incurred in service.  The only evidence is 
the Veteran's statements.  Although the Veteran's statements 
attempt to establish the requisite nexus, the Board finds 
that it lacks credibility because there is no showing that he 
has any medical expertise.  Laypersons are not qualified to 
render medical opinions; thus such opinions are entitled to 
no weight.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that service 
connection for the Veteran's emphysema was warranted.  The 
preponderance of the evidence being against the grant of 
service connection for emphysema, the benefit of the doubt 
doctrine is not applicable.  Consequently, the appellant's 
claim for accrued benefits based upon service connection for 
emphysema must be denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

The evidence in this case reveals that, in April 2002, the 
Veteran was diagnosed to have PTSD after evaluation at the VA 
Medical Center.  Thereafter, the Veteran was admitted to the 
VA Medical Center's Trauma Recovery Program and underwent 
group therapy for PTSD.  In support of his claim for service 
connection for PTSD, the Veteran submitted a January 2003 
statement from his case manager that indicates the Veteran 
has a diagnosis of PTSD with symptoms such as avoidance, re-
experiencing of past trauma, and hyperarousal.  

In contrast, the Veteran underwent VA examination in March 
2003 at which the examiner failed to find sufficient 
symptomatology as reported by the Veteran to establish a 
diagnosis of PTSD, although he does report a sufficient 
stressful event in service (i.e., being shot).  The examiner 
stated that, while the Veteran reports some symptoms of PTSD, 
he does not meet the full diagnostic criteria for this 
diagnosis at the time of the examination.

The Board finds that the evidence is sufficient to establish 
that the Veteran had PTSD when initially diagnosed in April 
2002 but that, due to successful treatment, his symptoms had 
mostly resolved by the time of the March 2003 VA examination.  
This finding is supported by the VA treatment records that 
show that the Veteran began attending the PTSD Relapse 
Prevention Group on March 14, 2003.  This treatment note 
indicates that the Veteran was able to provide examples of  
behaviors that had improved since he began the PTSD program.  
He actively participated in discussions about preventing a 
relapse.  

The requirement for a current disability is satisfied when a 
claimant has a disability at the time a claim for service 
connection is filed or during the pendency of the claim even 
though it resolves prior to the final adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, 
the evidence is sufficient to establish that the requirement 
for a current disability (i.e., PTSD) is met.  In order for 
service connection to be granted, however, there must be a 
showing that the current PTSD is related to some incident in 
service.

The Veteran contended that his PTSD was due to an incident in 
service in which he received a gun shot wound to the left 
thigh.  He reported at the April 2002 VA PTSD Intake 
Evaluation that he was attending a party celebrating his 
impending discharge when an unknown man approached and pulled 
a gun.  When the Veteran saw the gun, he attempted to push 
the man away but was shot in the leg.  The assessment was 
that the Veteran met the full diagnostic criteria for PTSD 
related to an assault and gunshot wound sustained while 
serving in the Army.

The Veteran's service treatment records show that he was 
treated on March 2, 1968, for a gunshot wound to the left 
lower thigh.  The Veteran was granted service connection for 
residuals of that gunshot wound in a December 1968 rating 
decision.  

Based upon this evidence, the Board finds that the evidence 
is sufficient to establish that the Veteran's PTSD was 
related to a verified in-service stressor.  Thus, service 
connection for PTSD was warranted during the Veteran's 
lifetime.  Consequently, the appellant is entitled to accrued 
benefits on the basis of service connection for the Veteran's 
PTSD.

III.  Improved Death Pension

Improved pension awarded is a monthly benefit payable by the 
VA to a surviving spouse and children of the Veteran.  
Specifically, the law provides that the Secretary shall pay 
to the surviving spouse of each Veteran who served for ninety 
(90) days or more during a period of war or who at the time 
of death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§  3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38  
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as  
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (now M21-1MR) and are given the same force and effect 
as if published in the Code of Federal Regulations.  38 
C.F.R. § 3.21.  The appellant's claim for death pension 
benefits was received by VA on July 28, 2004.  Effective 
December 1, 2003, the maximum allowable rate for a surviving 
spouse with no children was $6,634.  (See 
http://www.vba.va.gov/bln/21/
Rates/pen0203.htm.)  

In July 2004, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Application).  The Application reported that the appellant 
received earnings in the amount of $23,000 for the 12 month 
period from the date of the Veteran's death plus $42,680.96 
in life insurance.  

In August 2004, the RO notified the appellant that her 
reported income of $23,000 per year minus $7,337 in 
excludable funeral and medical expenses resulted in a 
countable annual income of $15,663, which exceeded the $6,634 
limit set by law  for a surviving spouse without any 
children.   

The appellant has not submitted any supplemental Improved 
Pension Eligibility Verification Report or indicated any 
change in her income as reported in the July 2004 
Application.  In fact, at the August 2008 hearing, the 
appellant testified that her income still exceeds the 
limitation.

Thus, the preponderance of the evidence is against the 
appellant's claim for improved death pension as her countable 
income exceeds the income limits established by law for 
eligibility of improved death pension benefits and she has 
not reported any eligible additional medical expenses that 
would reduce her countable income beneath that limit.  
Consequently, the appellant's claim must be denied.


ORDER

Entitlement to accrued benefits based upon service connection 
for PTSD is granted.

Entitlement to accrued benefits based upon service connection 
for emphysema is denied.

Entitlement to improved death pension is denied.



REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007) the Court held 
that in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim and must 
include specific information.  This has not been accomplished 
in this case, and should be corrected as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative, if any, a letter that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for claims for DIC benefits.  The 
letter should explain, what, if any, 
information and evidence (medical or lay) 
not previously provided to VA is necessary 
to substantiate the appellant's claim.  The 
notice should include (1) a statement of the 
conditions for which the Veteran was service 
connected at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based 
on a previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which portion, 
if any, VA will attempt to obtain on her 
behalf.  

2.  Thereafter, readjudicate the appellant's 
claim.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


